Citation Nr: 1628370	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a detached retina of the left eye with loss of vision.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009 the Veteran testified at a hearing before a Decision Review Officer (DRO), and in May 2011 he testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of these hearings are of record.

The Board previously remanded these matters for development in September 2013.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's Hepatitis C is not related to service.

2.  The most probative evidence of record indicates that the Veteran's lung disorder is not related to service.

3.  The Veteran's detached retina and any resulting complications, including loss of vision, were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements for establishing service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a detached retina of the left eye and its resulting complications, including loss of vision, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Veteran was also afforded a hearing before the Board and the RO, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ and the DRO identified the issues and the Veteran testified as to the events in service, as well as symptomatology and treatment history of his disabilities.  Neither the Veteran 
nor his representative have asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any prejudice in the conduct of the Board or RO hearings.  The hearings focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board notes that the actions requested in the September 2013 remand have been undertaken.  A VA examination was conducted in December 2013 regarding the Veteran's Hepatitis C and lung disorder claims, an examination regarding his left eye claim was performed in January 2014, an addendum opinion was obtained in May 2014, and updated VA treatment records (including the complete copy of a May 2010 VA examination for Hepatitis C) were obtained.  While the December 2013 examiner did not specifically discuss the internet articles submitted by the Veteran regarding the use of immunization guns, it is clear from the examination report that the examiner thoroughly reviewed the claims file.  Moreover, the Board notes that each opinion provided offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims on appeal and no further examinations and/or opinions are necessary.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hepatitis C

In regards to service connection claims pertaining to Hepatitis C, there are recognized risk factors for contracting Hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection.  The medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e.

The Veteran contends that he is entitled to service connection for Hepatitis C due to his in-service inoculation with an injection gun.  

After reviewing all of the evidence of record including the Veteran's lay statements, the Board finds that the most probative evidence indicates that Hepatitis C is not etiologically related to the Veteran's service to include his immunization with an injection gun therein.
As an initial matter, the evidence shows that the Veteran has been diagnosed with Hepatitis C.  Accordingly, the first element of service connection, a current disability is met.  Thus, the question becomes whether the Veteran's Hepatitis C is related to service.

In this case the Board will focus on the Veteran's primary argument.  The Veteran avers that Hepatitis C is due to his in-service vaccination with an injection gun.  

Pursuant to the September 2013 remand, the complete record of a May 2010 VA liver examination has been associated with the Veteran's file.  At the time of the 2010 examination, the Veteran reported using alcohol on the weekends, but denied any other risk factors associated with Hepatitis C, including intravenous drug use and receiving a blood transfusion prior to 1992.  The 2010 examiner specifically noted that she did not review the Veteran's private treatment records.  She ultimately opined that it was at least as likely as not that the Veteran's Hepatitis C was related to service since it was biologically plausible for such disease to be transmitted with air gun injectors and the Veteran denied any other risk factors for developing the disease.

During his May 2011 hearing the Veteran again denied ever using intravenous drugs or receiving a blood transfusion prior to 1992.  However, the Board finds that the evidence of record does not support the Veteran's assertions in this regard.  Specifically, the Veteran noted a childhood history of blood loss in his May 1969 report of medical history and reported during his March 2010 DRO hearing that he received a blood transfusion as an infant.  Moreover, the Veteran's private treatment provider also noted in an April 2003 treatment record that the Veteran had a history of intravenous drug use.  Furthermore, the Veteran apparently reported the prior blood transfusion and drug use to a December 2013 VA examiner.

Given the foregoing, the Board finds the Veteran's assertion at the May 2011 hearing and elsewhere that his sole risk factor for developing Hepatitis C was his in-service inoculation by air gun, lacks credibility in light of his reports of a childhood blood transfusion, his May 1969 report of childhood blood loss that is presumably related to the childhood blood transfusion, the April 2003 private treatment record noting a history of intravenous drug use, and his reports to the December 2013 VA examiner.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous  medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of  the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

As noted, in December 2013 the Veteran underwent another VA liver examination pursuant to the September 2013 remand directives.  The 2013 examiner provided a detailed medical history after examining the Veteran and the evidence of record including private treatment records and the May 2010 examination report.  Ultimately, the 2013 examiner urged VA to disregard the May 2010 examiner's finding that Hepatitis C was related to service.  In this regard, the 2013 examiner noted that the 2010 examiner did not have important information regarding the Veteran's other risk factors for developing Hepatitis C including his previous blood transfusion and his intravenous drug use.  Moreover, the 2013 examiner stated that the Veteran's exposure to two (blood transfusion and intravenous drugs) or possibly three (multiple sexual partners) of the major risk factors for developing Hepatitis C made it unlikely that he developed Hepatitis C from the in-service inoculation gun.  The examiner further provided the odds ratio for certain forms of transmission noting that immunoglobulin injection was the least likely mode of transmission of the disease and that intravenous drug use and blood transfusions were the two most likely.  Thus, the examiner ultimately opined that it was less likely than not that the Veteran's Hepatitis C was related to service.

In addition to the medical evidence of record, the Veteran has also submitted internet periodicals in support of his assertion that his Hepatitis C is related to his in-service inoculation by air gun.  

Notably, VA Fast Letter 04-13 (June 29, 2004) indicated that while it is biologically plausible, there have been no reported cases of air gun transmission of Hepatitis C.  
Ultimately, the Board finds that the opinion of the 2013 VA examiner provided after reviewing the Veteran's records and examining the Veteran is highly probative as it reflects consideration of all relevant facts and provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra. 

On the other hand, the Board finds that the 2010 VA examiner's opinion is not entitled to any probative weight as it was made without knowledge of relevant factors including the Veteran's exposure to several risk factors for developing Hepatitis C.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  

The Veteran has not submitted any medical opinions in support of his claim.  While he has submitted internet articles that state there is a link between certain diseases and the use of air guns for inoculation, these articles do not provide any opinion as to whether the Veteran's Hepatitis C was due to his in-service air gun inoculation.  Further, while the Veteran contends that his Hepatitis C is related to service, the diagnosis of Hepatitis C and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his Hepatitis C is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the 2013 examiner to be significantly more probative than the Veteran's lay assertions.

In short, the evidence of record shows that the Veteran had in-service vaccinations and he has credibly reported that such inoculations were provided via air gun.  However, the most probative evidence of record indicates that the Veteran's Hepatitis C is not related to his military service.  

As such, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the appeal is denied.  


Lung Disorder

The Veteran contends that he developed a lung disorder due to his exposure to asbestos particles that he asserts became airborne while he was changing brake pads on vehicles during his military service.

As an initial matter, the evidence of record shows that the Veteran has been diagnosed with and treated for lung disorders including chronic obstructive pulmonary disease (COPD) and calcified pleural plaques.  Accordingly, the first element of service connection has also been met with respect to this claim and the question again becomes whether the Veteran's currently diagnosed lung disorder is related to service.

The Veteran's STRs are negative for any findings or treatment for lung disorders during service.  In fact, a lung disorder was not noted until 2003, many years after the Veteran's 1971 separation from service.

In December 2013, pursuant to the September 2013 Board remand, the Veteran was afforded a VA examination in connection with his claim for service connection.  At that time the Veteran reported that during his service he changed worn-out brake pads and shoes that may have contained asbestos.  The Veteran also noted being a chronic smoker; this fact is supported by VA treatment records that note a multi-decade, pack per day or greater habit.  The 2013 examiner also noted that the Veteran reported a long history of working in construction to VA clinicians, including a 2004 statement that he was exposed to asbestos in the 1970s while working constructing and dismantling old edifices.  Ultimately, the 2013 examiner stated that it was less likely than not that the Veteran's lung disorder was related to his military service.  In support of this opinion, the examiner initially noted that the asbestos that is contained in molded plastic or rubber is not easily aerosolized or dispersed into the air, although aerosolization is a concern during the manufacturing process of those products.  The examiner further stated that she was unaware of any medical literature that supported the position that a person could contract asbestosis from changing brake shoe pads.  Next, the examiner noted that the Veteran had several strong risk factors for developing lung disorders including working in the construction industry and chronic smoking.  Finally, the examiner noted that a July 1971 chest x-ray conducted just one month after the Veteran's separation from service was normal.  

The Board acknowledges that an April 2006 notation suggests that the Veteran's pleural plaque thickening is probably due to asbestos.  Nonetheless, the 2013 examiner reviewed that notation along with the other evidence of record and found that the Veteran's lung disorder was not due to service or any event of service, including changing break shoe pads.  As noted, the 2013 is of high probative value.  After review of the evidence of record, the Board finds that although the Veteran currently has a lung disorder, the preponderance of the probative evidence is against a finding that his lung disorder is related to his military service.

The Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  

While the Veteran contends that his lung disorder is related to service, the diagnosis of pleural plaques and COPD and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his lung disorder is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the competent and probative evidence is against the claim, and the claim for service connection for a lung disorder is denied.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


III.  38 U.S.C.A. § 1151 Compensation

The Veteran presently seeks to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a detached retina of the left eye with loss of vision.  Essentially, the Veteran maintains that VA mistreated his left eye detached retina.  His primary argument is based on the fact that his right eye detached retina was treated in a different and quicker manner by a private physician when compared to the treatment provided by VA.  He has also alleged that VA initially misdiagnosed his left eye detached retina when he initially presented for treatment.  Finally, the Veteran asserts that he was denied eye glasses by VA.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  38 C.F.R. §§ 3.361, 3.800(a).

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy (CWT) program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The evidence of record indicates that the Veteran initially presented for VA treatment for a partial tear of the retina of the left eye on February 5, 2007, and that several treatments were provided thereafter, including surgical repair on March 13, 2007, and March 26, 2007.  As reported by the Veteran at his May 2011 hearing, the medical evidence indicates that following several of these treatments the Veteran was directed to lay or sit in certain positions to allow for healing.  

Initially, the Board observes that there is no indication of a detached retina of the left eye in the Veteran's service treatment records or for many years after his separation from service.  Further, the Veteran did not contend, then or now, that his left eye detached retina or complications thereof are due to his active service, or a currently service-connected disability.  Rather, he has solely claimed that his left eye detached retina with loss of vision is the result of VA treatment and that compensation is warranted under the provisions of 38 U.S.C.A. § 1151.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Pursuant to the September 2013 Board remand, the Veteran was afforded a VA eye examination in January 2014 and an opinion was provided in May 2014.  The examiner reviewed VA treatment records including those related to the March 13, 2007, surgery and ultimately opined that there is no evidence of lack of proper skill, error in judgment, carelessness, negligence or any instance of fault on the part of the VA in relation to the Veteran's treatment for his left eye detached retina.  Additionally, the examiner noted that the standard of care for treatment of a detached retina had been followed as indicated by the surgical notes noting that all procedures were followed in the correct manner and sequence for the Veteran's left eye detached retina.  While the Veteran was noted to be asymptomatic, the examiner did note a left epiretinal membrane that was noted to be common following retinal detachment treatment and in no way related to improper surgical technique.  The examiner further opined that VA treatment did not cause an additional disability.

In proffering this opinion, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a detailed opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion

In addition to the May 2014 opinion, the record also contains a November 2007 note by a VA optometrist related to a discussion with the Veteran about his March 2007 surgery.  At that time the Veteran relayed his concerns regarding the different treatment he received from VA for his left eye retinal detachment as compared to the private treatment he received for his right eye retinal detachment.  After reviewing the Veteran's medical records, the optometrist noted that the Veteran's left eye retinal detachment had a complicated surgical history but that he ultimately had 20/40 vision noted to be "remarkable for a macula off detachment."  In discussing with the Veteran his concerns over disparate treatment the VA clinician explained to the Veteran that treatments varied based on the location and size of the detachment being treated.  It was further noted to the Veteran that the outcome of his left eye surgery was "great."

Based on the May 2014 VA opinion, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  There is no competent medical evidence showing that the Veteran's left eye detached retina and any complications thereof were the result of any mistreatment or negligence by VA.  Again, the VA opinion clearly found no such link and offered a detailed medical opinion based on supporting medical literature.  There is no competent medical evidence of record to refute this opinion.  

Moreover, the medical evidence fails to show that any action or inaction by VA personnel resulted in an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, and the medical evidence supports a finding that proper care was administered to the Veteran based on the type of retinal tear he presented with.  Again, the May 2014 VA opinion clearly found no carelessness, negligence, lack of proper skill, error in judgment in the treatment of the Veteran and based this finding on a thorough review of the medical evidence.  Additionally, this opinion is supported by the November 2007 optometrist's notes regarding a conversation with the Veteran about the method of treatment for his left eye retinal detachment.  

The Board acknowledges the Veteran's statements indicating that VA was negligent in his treatment for left eye retinal detachment, both in the length of the process of treatment and in the manner of treatment.  The Board recognizes that lay assertions may serve to support a claim by reporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau, supra.; see Buchanan, supra.  However, while the Veteran is competent to report certain symptoms, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment or determine whether there was negligence in such treatment.  Accordingly, the Veteran's statements in this regard are assigned no probative weight and are outweighed by the highly probative May 2014 VA opinion.  

In sum, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left eye retinal detachment is not warranted as the probative evidence of record shows no findings of an additional disability due to treatment or any negligence in providing such treatment.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for Hepatitis C is denied.  

Service connection for a lung disorder denied.  

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a detached retina of the left eye is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


